
	

113 HR 1812 IH: Partner with Korea Act
U.S. House of Representatives
2013-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1812
		IN THE HOUSE OF REPRESENTATIVES
		
			April 26, 2013
			Mr. Roskam (for
			 himself, Mr. Moran,
			 Mr. Holding,
			 Mr. Royce,
			 Mr. Franks of Arizona,
			 Mr. Ross, Mr. Polis, and Mr.
			 Smith of Washington) introduced the following bill; which was
			 referred to the Committee on the
			 Judiciary
		
		A BILL
		To provide high-skilled visas for nationals of the
		  Republic of Korea, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Partner with Korea
			 Act.
		2.Reciprocal visas
			 for nationals of South Korea
			(a)In
			 generalSection 101(a)(15)(E) of the Immigration and Nationality
			 Act (8 U.S.C. 1101(a)(15)(E)) is amended—
				(1)in clause (ii), by
			 striking or after capital;; and
				(2)by adding at the
			 end or (iv) solely to perform services in a specialty occupation in the
			 United States if the alien is a national of the Republic of Korea and with
			 respect to whom the Secretary of Labor determines and certifies to the
			 Secretary of Homeland Security and the Secretary of State that the intending
			 employer has filed with the Secretary of Labor an attestation under section
			 212(t)(1);.
				(b)Numerical
			 limitationSection 214(g) of such Act (8 U.S.C. 1184(g)) is
			 amended by adding at the end the following:
				
					(12)(A)The Secretary of State
				may not approve a number of initial applications submitted for aliens described
				in section 101(a)(15)(E)(iv) that is more than the applicable numerical
				limitations set out in this paragraph.
						(B)The applicable numerical limitation
				referred to in subparagraph (A) is 15,000 for each fiscal year.
						(C)The applicable numerical limitation
				referred to in subparagraph (A) shall only apply to principal aliens and not
				the spouses or children of such
				aliens.
						.
			(c)Specialty
			 occupation definedSection 214(i)(1) of such Act (8 U.S.C.
			 1184(i)(1)) is amended by striking section 101(a)(15)(E)(iii),
			 and inserting clauses (iii) and (iv) of section
			 101(a)(15)(E),.
			(d)AttestationSection
			 212(t) of such Act (8 U.S.C. 1182(t)), as added by section 402(b)(2) of the
			 United States-Chile Free Trade Agreement Implementation Act (Public Law 108–77;
			 117 Stat. 941), is amended—
				(1)by striking
			 or section 101(a)(15)(E)(iii) each place it appears and
			 inserting or clause (iii) or (iv) of section 101(a)(15)(E);
			 and
				(2)in paragraphs
			 (3)(C)(i)(II), (3)(C)(ii)(II), and (3)(C)(iii)(II), by striking or
			 101(a)(15)(E)(iii) each place it appears.
				
